Third District Court of Appeal
                               State of Florida

                           Opinion filed April 24, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-1769
                          Lower Tribunal No. 15-9689

                               ________________


                            Francisco Quinones,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.

     Ashley Moody, Attorney General, and Kayla H. McNab, Assistant Attorney
General, for appellee.


Before SALTER, LINDSEY, and MILLER, JJ.

     MILLER, J.
         Appellant, Francisco Quinones, was convicted of dealing in stolen property

in violation of section 812.019(1), Florida Statutes, and providing false verification

of ownership to a pawnbroker, in violation of section 539.001(8)(b), Florida

Statutes. On appeal, Quinones contends: (1) the evidence was insufficient to

support the denial of his motion for judgment of acquittal; and (2) the trial court

erred in allowing questioning regarding his explanation for possession of the stolen

property at issue. For the reasons set forth below, we affirm.

         Less than ten days after two items of jewelry, inscribed with the victim’s

given name, surname, and nickname, were stolen during a move to a new

residence, Quinones, who was unknown to the victim, used the jewelry as

collateral to obtain a $440.00 loan from a pawnshop. During the transaction,

appellant presented photographic identification, and signed and fingerprinted the

requisite state-approved pawnbroker transaction form, confirming ownership of the

items.     Law enforcement officers involved in the routine review of local

pawnbroker transactions noted the personalized nature of the jewelry and easily

made contact with the victim. Quinones was just as swiftly identified through his

photographic identification and fingerprint, and was detained for questioning.

After waiving his Miranda1 rights, Quinones denied ever possessing or pawning

the jewelry.



                                          2
        Under these facts, we find the trial court did not err in denying the motion

for judgment of acquittal, as competent, substantial evidence, apart from mere

unexplained possession, supported the verdict of the jury. Specifically, witness

testimony established that both jewelry items were stored together and engraved

with personalized markings. These factors, combined with Quinones’s possession

of both items, jointly, in close proximity to the time of the deprivation of

ownership, and his demonstrated effort to dispose of the items through a second-

hand market in which goods tend to be undervalued, were sufficient to allow the

trier of fact to infer that Quinones knew or should have known the jewelry was

stolen. See § 812.022(2), Fla. Stat. (2018) (“[P]roof of possession of property

recently stolen, unless satisfactorily explained, gives rise to an inference that the

person in possession of the property knew or should have known that the property

had been stolen.”); Blackmon v. State, 121 So. 3d 535, 550 (Fla. 2013) (“The

reasonableness of the defendant's explanation is generally a question of fact for the

jury.”) (quoting Smith v. State, 742 So. 2d 352, 355 (Fla. 5th DCA 1999)); Kittles

v. State, 897 So. 2d 517, 519 (Fla. 4th DCA 2005) (“[Defendant’s] explanation that

his sister had given him the stolen jewelry was patently unreasonable in light of the

markings on the rings and his possession of the items within no more than eighteen

hours of the burglary.”); Wilson v. State, 884 So. 2d 74, 76 (Fla. 2d DCA 2004)


1   Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                          3
(significant discrepancy at trial between defendant's testimony and a detective's

testimony undermined defendant's credibility so that his explanation for possession

of stolen property was “arguably reasonable” and not “patently reasonable”);

Haugabrook v. State, 827 So. 2d 1065, 1069 (Fla. 2d DCA 2002) (finding

defendant's explanation for possession of stolen property was not patently

reasonable, thereby requiring jury resolution); T.S.R. v. State, 596 So. 2d 766, 767

(Fla. 5th DCA 1992) (“[U]nexplained possession of recently stolen property is not

only sufficient to support a theft conviction but when burglary necessarily occurs

as an adjunct, the inference of guilt from the unexplained possession of recently

stolen goods also supports a conviction for the burglary.”); Coleman v. State, 466

So. 2d 395, 397 (Fla. 2d DCA 1985) (“[The defendant], whose credibility was

impeached by his admission that he had been convicted of three prior felonies, was

found trying to sell the stolen items just a few hours after they had been stolen. To

accept [the defendant's] explanation, it would have to be assumed that someone

went to the trouble to steal the sailboat parts from fenced-in premises and yet

discarded them in a dumpster shortly thereafter. Moreover, [the defendant]

provided no corroboration for his statement that he was in the junk business. The

jury was entitled to conclude that [the defendant's] explanation was

unsatisfactory.”); cf. Valdez v. State, 492 So. 2d 750, 752 (Fla. 3d DCA 1986)

(reversing conviction where the defendant offered an “unrefuted, exculpatory, and



                                         4
not unreasonable explanation of his possession of” the stolen items) (quoting

R.A.L. v. State, 402 So. 2d 1337, 1337 (Fla. 3d DCA 1981)).

      We further conclude that reference to the appellant’s post-Miranda

statements did not improperly shift the burden of proof. See State v. Young, 217

So. 2d 567, 571 (Fla. 1968), cert. denied, 396 U.S. 853, 90 S. Ct. 112, 24 L. Ed. 2d

101 (1969) (“It can be seen, therefore, that the rule of evidence respecting

possession of recently stolen goods is no different, in kind, from the rule respecting

the probative value of any other circumstantial evidence. Flight, concealment,

resistance to a lawful arrest, presence at the scene of the crime, incriminating

fingerprints-the whole body of circumstantial evidence relevant in a given case-are

all incriminating circumstances which the jury may consider as tending to show

guilt if evidence thereof is allowed to go to the jury unexplained or unrebutted by

evidence of exculpatory facts and circumstances.”); see also Walker v. State, 896

So. 2d 712, 713 (Fla. 2005) (finding that in a prosecution for burglary, an

instruction on inferences arising from proof of unexplained possession of recently

stolen property did not violate the defendant’s right to remain silent or

impermissibly shift the burden of proof).

      Affirmed.




                                            5